Taylor, J.
(dissenting). The vendees have breached their contract by not paying. The question is not whether they gave notes; that is incidental. The real question is “ have defendants paid as they agreed? ” If they have not and will not, there is a real difference and controversy between the parties in regard to the most important provision in the contract — the agreement to pay. It would not matter if the vendees said “ We owe the amount,” which they do not say. It makes no difference what they say if they will not pay. Clearly the vendor thereupon becomes entitled to avail himself of some remedy. In the absence of a contract that remedy Would be in the courts, either on the agreement or upon the notes, the evidence of the indebtedness.
Section 1448 of the Civil Practice Act reads: “ Two or more persons may submit to the arbitration of one or more arbitrators any controversy existing between them at the time of the submission, which may he the subject of an action.” The Arbitration Law has changed this by providing that future differences may be arbitrated.
The vendor has demanded his pay — the vendees refuse to pay; that is a controversy; that controversy is the subject of an action. Therefore, it may be the subject of a contract to arbitrate. Upon the decision of the arbitration a judgment may be entered. (Civ. Prac. Act, § 1461.)
Arbitration is the method the vendor desires to take in collecting his debt. The contract gives him the right to adopt that method.
It is a well-known fact that in New York city arbitration agreements are in favor, as they prevent the long delay necessary when actions are brought in the courts. If it be held that the vendor in this case is not entitled to arbitration, then the benefit of the arbitration agreement may be nullified in all cases where a vendee says: “ The contract has been carried out in full: there is no controversy between us; I have not paid, because I have a counterclaim ¿arising out of some -other transaction.” In such a case the *224vendor would be forced to do just what he had tried and contracted to avoid doing — bring his action, and thereby tfye vendee would obtain the delay which he sought.
The order should be reversed and the motion granted.
Hubbs, P. J., concurs.
Order affirmed, with ten dollars costs and disbursements.